Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Cancelled Claims:
	Applicant has cancelled claims 2, 8, and 14
New Claims:
	Applicant has added claims 19-21, which detail the updating of the path image on the display
102/103 (i.e. not minor grammatical/formatting) Amendments:
	Applicant has amended the independent claims to include the display of a path overlay (element similar to the now cancelled claims 2, 8, and 14) and that the path adjustment happens without moving relative to the point of interest (i.e. the path adjustment is independent of backing up towards to the point of interest)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-13, 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3-5, 7, 9-11, 19, 20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ling et al, US20200001790, “Vehicle Hitch Assist Program”.
	Regarding Claim 1, Ling et al teaches  “ A method of autonomously driving a vehicle in a rearward direction towards a point of interest, the method comprising: receiving, at data processing hardware, one or more images from a camera positioned on a back portion of the vehicle and in communication with the data processing hardware;‘( [0028] “In some examples, the imaging system 36 can include the rear imager 40 alone or can be configured such that the hitch assist system 10 utilizes only the rear imager 40 in a vehicle 12 with the multiple exterior imagers 38, 40, 42, 44. In some instances, the various imagers 38, 40, 42, 44 included in the imaging system 36 can be positioned to generally overlap in their respective fields of view, which in the depicted arrangement of FIG. 5 includes fields of view 46, 48, 50, 52 to correspond with the CMHSL imager 38, the rear imager 40, and the side-view imagers 42 and 44, respectively. In this manner, image data 56 from two or more of the imagers 38, 40, 42, 44 can be combined in an image processing routine 58, or in another dedicated image processor within the imaging system 36, into a single image or image patch 54. In an extension of such examples, the image data 56 can be used to derive stereoscopic image data 56 that can be used to reconstruct a three-dimensional scene of the area or areas within overlapped areas of the various fields of view 46, 48, 50, 52, including any objects (e.g., obstacles or the coupler 16) therein.”);” receiving, at the data processing hardware, a driver planned path from a user interface in communication with the data ( [0044] In some examples, the image processing routine 58 can be specifically programmed or otherwise configured to locate the coupler 16 within the image data 56. In some instances, the image processing routine 58 can identify the coupler 16 within the image data 56 based on stored or otherwise known visual characteristics of the coupler 16 or hitches in general. In some instances, a marker in the form of a sticker or the like may be affixed with trailer 18 in a specified position relative to coupler 16 in a manner similar to that which is described in commonly-assigned U.S. Pat. No. 9,102,271, entitled “TRAILER MONITORING SYSTEM AND METHOD,” the entire disclosure of which is incorporated by reference herein. In such examples, the image processing routine 58 may be programmed with identifying characteristics of the marker for location in the image data 56, as well as the positioning of the coupler 16 relative to such a marker so that a location of the coupler 16 can be determined based on the marker location. Additionally or alternatively, the controller 14 may seek confirmation of the determined the coupler 16, via a prompt on the touchscreen 116 and/or the portable device 122. If the coupler 16 determination is not confirmed, further image processing may be provided, or user-adjustment of the position 134 of the coupler 16 may be facilitated, either using the touchscreen 116 or another input to allow the user to move the depicted position 134 of the coupler 16 on the touchscreen 116, which the controller 14 uses to adjust the determination of the position 134 of the coupler 16 with respect to the vehicle 12 based on the above-described use of the image data 56. Alternatively, the user can visually determine the position 134 of the coupler 16 within an image presented on HMI 114 and can provide a touch input in a manner similar to that, which is described in co-pending, commonly-assigned U.S. patent application Ser. No. 15/583,014, filed May 1, 2017, and entitled “SYSTEM TO AUTOMATE HITCHING A TRAILER,” the entire disclosure of which is incorporated by reference herein. The image processing routine 58 can then correlate the location of the touch input with the coordinate system applied to the image. “ Here discloses that the driver selects/inputs the target in the tough display. The path is determined between the vehicle location and the user selected target.);” comprising a plurality of waypoints;”(When discussing the setting of the path in more detail “[0049]” As illustrated in FIG. 3, the initial positioning of the trailer 18 relative to the vehicle 12 may be such that forward movement of vehicle 12 is needed for the desired vehicle path 20, such as when the trailer 18 is laterally offset to the side of vehicle 12. In this manner, the path 20 may include various segments 136 of forward driving and/or rearward driving of the vehicle 12 separated by inflection points 138 at which the vehicle 12 transitions between forward and rearward movement. In some examples, the path derivation routine 128 can be configured to include a straight backing segment 136 for a defined distance before reaching the point at which the hitch ball 26 is aligned with the position 134 of the coupler 16. The remaining segments 136 can be determined to achieve the lateral and forward/backward movement within the smallest area possible and/or with the lowest number of overall segments 136 or inflection points 138. In the illustrated example of FIG. 3, the path 20 can include two segments 136 that collectively traverse the lateral movement of the vehicle 12, while providing a segment 136 of straight, rearward backing to bring the hitch ball 26 into alignment with the coupler 16, one of which includes forward driving with a maximum steering angle δ.sub.max in the rightward-turning direction and the other including forward driving with a maximum steering angle δ.sub.max in the leftward-turning direction. Subsequently, a single inflection point 138 is included in which the vehicle 12 transitions from forward driving to rearward driving followed by the previously-mentioned straight rearward backing segment 136. It is noted that variations in the depicted path 20 may be used, including a variation with a single forward-driving segment 136 at a rightward steering angle δ less than the maximum steering angle δ.sub.max, followed by an inflection point 138 and a rearward driving segment 136 at a maximum leftward steering angle δ.sub.max with a shorter straight backing segment 136, with still further paths 20 being possible.” Here gives that the path includes multiple points/segments along it, includes inflection points, thus the path consists of multiple waypoints)” transmitting, from the data processing hardware to a drive system in communication with the data processing hardware, one or more commands causing the vehicle to autonomously maneuver along the driver planned path;”(“ [0032] To enable autonomous or semi-autonomous control of the vehicle 12, the controller 14 of the hitch assist system 10 may be further configured to communicate with a variety of vehicle systems. According to some examples, the controller 14 of the hitch assist system 10 may control a power assist steering system 80 of the vehicle 12 to operate the steered road wheels 82 of the vehicle 12 while the vehicle 12 moves toward the trailer 18 along a vehicle backup path 20.”)” determining, at the data processing hardware, a current vehicle position; determining, at the data processing hardware, an estimated subsequent vehicle position based on the driver planned path, the estimated subsequent vehicle position being at a subsequent waypoint along the driver planned path from the current vehicle position;”( [0032] “To enable autonomous or semi-autonomous control of the vehicle 12, the controller 14 of the hitch assist system 10 may be further configured to communicate with a variety of vehicle systems. According to some examples, the controller 14 of the hitch assist system 10 may control a power assist steering system 80 of the vehicle 12 to operate the steered road wheels 82 of the vehicle 12 while the vehicle 12 moves toward the trailer 18 along a vehicle backup path 20.” Here is given that the vehicle is guided along the vehicle backup path, including steering control. From later “[0049]” As illustrated in FIG. 3, the initial positioning of the trailer 18 relative to the vehicle 12 may be such that forward movement of vehicle 12 is needed for the desired vehicle path 20, such as when the trailer 18 is laterally offset to the side of vehicle 12. In this manner, the path 20 may include various segments 136 of forward driving and/or rearward driving of the vehicle 12 separated by inflection points 138 at which the vehicle 12 transitions between forward and rearward movement. In some examples, the path derivation routine 128 can be configured to include a straight backing segment 136 for a defined distance before reaching the point at which the hitch ball 26 is aligned with the position 134 of the coupler 16. The remaining segments 136 can be determined to achieve the lateral and forward/backward movement within the smallest area possible and/or with the lowest number of overall segments 136 or inflection points 138. In the illustrated example of FIG. 3, the path 20 can include two segments 136 that collectively traverse the lateral movement of the vehicle 12, while providing a segment 136 of straight, rearward backing to bring the hitch ball 26 into alignment with the coupler 16, one of which includes forward driving with a maximum steering angle δ.sub.max in the rightward-turning direction and the other including forward driving with a maximum steering angle δ.sub.max in the leftward-turning direction. Subsequently, a single inflection point 138 is included in which the vehicle 12 transitions from forward driving to rearward driving followed by the previously-mentioned straight rearward backing segment 136. It is noted that variations in the depicted path 20 may be used, including a variation with a single forward-driving segment 136 at a rightward steering angle δ less than the maximum steering angle δ.sub.max, followed by an inflection point 138 and a rearward driving segment 136 at a maximum leftward steering angle δ.sub.max with a shorter straight backing segment 136, with still further paths 20 being possible.” Here gives that the path includes multiple points/segments along it, includes inflection points, thus the path consists of multiple waypoints and the vehicle is control from waypoint to waypoint along the path)” determining, at the data processing hardware, a path adjustment from the current vehicle position to the estimated subsequent vehicle position; transmitting, from the data processing hardware to the drive system, instructions causing the vehicle to autonomously maneuver towards the estimated subsequent vehicle position based on the path adjustment”( [0032] “To enable autonomous or semi-autonomous control of the vehicle 12, the controller 14 of the hitch assist system 10 may be further configured to communicate with a variety of vehicle systems. According to some examples, the controller 14 of the hitch assist system 10 may control a power assist steering system 80 of the vehicle 12 to operate the steered road wheels 82 of the vehicle 12 while the vehicle 12 moves toward the trailer 18 along a vehicle backup path 20.”, Here the steering control is a path adjustment, i.e. the actual path is adjusted (the steering is changed) to align with goal path/user selected path/to get to subsequent waypoints on the path);”sending, from the data processing hardware to a user interface, instructions causing the user interface to display the one or more images: sending instructions from the data processing hardware to ([0067] “Referring to FIGS. 11 and 12, in some instances, the hitch assist system 10 may allow driver interaction while the hitch assembly 22 approaches the coupler 16 of the trailer 18. For example, the user U may control any one or more of the steering system 80, the powertrain control system 98, and/or the braking control system 96. In some instances, as provided herein, when the transmission is placed in the reverse gear, the rear imager 40 operates in a backup assist or hitch assist mode for helping the user to back up to a designated target position. The image data 56 generated by the rear imager 40 creates the image patch 54 that is displayed on the display 118 within the vehicle 12 and/or on the display 118 of the portable device 122. An overlay 170 is presented to the user through the display 118, which may include a first set of dynamic and/or a second set of static locus lines 172, 174 to aid the user in maneuvering the vehicle 12 to a target, such as the coupler 16 of the trailer 18, and/or a parking spot. As the user U turns the steering wheel 88, the steering angle sensor 86 sends steering wheel angle data to the controller 14. The rear imager 40 and an image processor analyze the data from the steering wheel angle sensor, along with other vehicle data, which may include the gear ratio, wheel base size, wheel radius and vehicle speed data, and calculates a proper size and direction for the two sets of locus lines 172, 174 to be displayed as an overlay 170 in the displayed images.” Here is displaying of the path overlay on the user interface)” receiving a command by way of the user interface in communication with the data processing hardware, the command including instructions to adjust the path as the driver planned path without the vehicle moving relative to the point of interest.”(“ [0032] To enable autonomous or semi-autonomous control of the vehicle 12, the controller 14 of the hitch assist system 10 may be further configured to communicate with a variety of vehicle systems. According to some examples, the controller 14 of the hitch assist system 10 may control a power assist steering system 80 of the vehicle 12 to operate the steered road wheels 82 of the vehicle 12 while the vehicle 12 moves toward the trailer 18 along a vehicle backup path 20. The power assist steering system 80 may be an electric power-assisted steering (EPAS) system that includes an electric steering motor 84 for turning the steered road wheels 82 to a steering angle δ based on a steering command generated by the controller 14, whereby the steering angle δ may be sensed by a steering angle sensor 86 of the power assist steering system 80 and provided to the controller 14. As described herein, the steering command may be provided for autonomously steering the vehicle 12 during a backup maneuver and may alternatively be provided manually via a rotational position (e.g., a steering wheel angle) of a steering wheel 88 (FIG. 3) or a steering input device 90, which may be provided to enable a driver to control or otherwise modify the desired curvature of the backing path 20 of vehicle 12. The steering input device 90 may be communicatively coupled to the controller 14 in a wired or wireless manner and provides the controller 14 with information defining the desired curvature of the backing path 20 of the vehicle 12. In response, the controller 14 processes the information and generates corresponding steering commands that are supplied to the power assist steering system 80 of the vehicle 12. In some examples, the steering input device 90 includes a rotatable knob 92 operable between a number of rotated positions that each provides an incremental change to the desired curvature of the backing path 20 of the vehicle 12.” Here the knob adjusts the curvature of the backing path, this chaning of the curvature is between the vehicle and the endpoint, inherently teaching that the command itself/adjustment of the knob isn’t adjust the position of the vehicle relative to the target endpoint/trailer hitch, the knob is a user input)”
	Regarding Claim 3, Ling et al teaches  ” The method of claim [[2]]1, wherein the command includes instructions to adjust a length of the path without the vehicle moving relative to the point of interest.”( .”(“ [0032] To enable autonomous or semi-autonomous control of the vehicle 12, the controller 14 of the hitch assist system 10 may be further configured to communicate with a variety of vehicle systems. According to some examples, the controller 14 of the hitch assist system 10 may control a power assist steering system 80 of the vehicle 12 to operate the steered road wheels 82 of the vehicle 12 while the vehicle 12 moves toward the trailer 18 along a vehicle backup path 20. The power assist steering system 80 may be an electric power-assisted steering (EPAS) system that includes an electric steering motor 84 for turning the steered road wheels 82 to a steering angle δ based on a steering command generated by the controller 14, whereby the steering angle δ may be sensed by a steering angle sensor 86 of the power assist steering system 80 and provided to the controller 14. As described herein, the steering command may be provided for autonomously steering the vehicle 12 during a backup maneuver and may alternatively be provided manually via a rotational position (e.g., a steering wheel angle) of a steering wheel 88 (FIG. 3) or a steering input device 90, which may be provided to enable a driver to control or otherwise modify the desired curvature of the backing path 20 of vehicle 12. The steering input device 90 may be communicatively coupled to the controller 14 in a wired or wireless manner and provides the controller 14 with information defining the desired curvature of the backing path 20 of the vehicle 12. In response, the controller 14 processes the information and generates corresponding steering commands that are supplied to the power assist steering system 80 of the vehicle 12. In some examples, the steering input device 90 includes a rotatable knob 92 operable between a number of rotated positions that each provides an incremental change to the desired curvature of the backing path 20 of the vehicle 12.” Here the knob adjusts the curvature of the backing path, this changing of the curvature is between the vehicle and the endpoint, inherently teaching that the command itself/adjustment of the knob isn’t adjust the position of the vehicle relative to the target endpoint/trailer hitch. By adjusting the curvature of the path, inherently the length of the path is also being changed)
	Regarding Claim 4, Ling et al teaches  ” The method of claim [[2]]1, wherein the command includes instructions to adjust a curvature angle of the path without the vehicle moving relative to the point of interest.”( .”(“ [0032] To enable autonomous or semi-autonomous control of the vehicle 12, the controller 14 of the hitch assist system 10 may be further configured to communicate with a variety of vehicle systems. According to some examples, the controller 14 of the hitch assist system 10 may control a power assist steering system 80 of the vehicle 12 to operate the steered road wheels 82 of the vehicle 12 while the vehicle 12 moves toward the trailer 18 along a vehicle backup path 20. The power assist steering system 80 may be an electric power-assisted steering (EPAS) system that includes an electric steering motor 84 for turning the steered road wheels 82 to a steering angle δ based on a steering command generated by the controller 14, whereby the steering angle δ may be sensed by a steering angle sensor 86 of the power assist steering system 80 and provided to the controller 14. As described herein, the steering command may be provided for autonomously steering the vehicle 12 during a backup maneuver and may alternatively be provided manually via a rotational position (e.g., a steering wheel angle) of a steering wheel 88 (FIG. 3) or a steering input device 90, which may be provided to enable a driver to control or otherwise modify the desired curvature of the backing path 20 of vehicle 12. The steering input device 90 may be communicatively coupled to the controller 14 in a wired or wireless manner and provides the controller 14 with information defining the desired curvature of the backing path 20 of the vehicle 12. In response, the controller 14 processes the information and generates corresponding steering commands that are supplied to the power assist steering system 80 of the vehicle 12. In some examples, the steering input device 90 includes a rotatable knob 92 operable between a number of rotated positions that each provides an incremental change to the desired curvature of the backing path 20 of the vehicle 12.” Here the knob adjusts the curvature of the backing path, this chaning of the curvature is between the vehicle and the endpoint, inherently teaching that the command itself/adjustment of the knob isn’t adjust the position of the vehicle relative to the target endpoint/trailer hitch)
	Regarding Claim 5, Ling et al teaches   ”  The method of claim 1, wherein the command includes instructions to adjust an angle of an end portion of the path relative to the point of interest, without the vehicle moving relative to the point of interest.”(“ [0032] To enable autonomous or semi-autonomous control of the vehicle 12, the controller 14 of the hitch assist system 10 may be further configured to communicate with a variety of vehicle systems. According to some examples, the controller 14 of the hitch assist system 10 may control a power assist steering system 80 of the vehicle 12 to operate the steered road wheels 82 of the vehicle 12 while the vehicle 12 moves toward the trailer 18 along a vehicle backup path 20. The power assist steering system 80 may be an electric power-assisted steering (EPAS) system that includes an electric steering motor 84 for turning the steered road wheels 82 to a steering angle δ based on a steering command generated by the controller 14, whereby the steering angle δ may be sensed by a steering angle sensor 86 of the power assist steering system 80 and provided to the controller 14. As described herein, the steering command may be provided for autonomously steering the vehicle 12 during a backup maneuver and may alternatively be provided manually via a rotational position (e.g., a steering wheel angle) of a steering wheel 88 (FIG. 3) or a steering input device 90, which may be provided to enable a driver to control or otherwise modify the desired curvature of the backing path 20 of vehicle 12. The steering input device 90 may be communicatively coupled to the controller 14 in a wired or wireless manner and provides the controller 14 with information defining the desired curvature of the backing path 20 of the vehicle 12. In response, the controller 14 processes the information and generates corresponding steering commands that are supplied to the power assist steering system 80 of the vehicle 12. In some examples, the steering input device 90 includes a rotatable knob 92 operable between a number of rotated positions that each provides an incremental change to the desired curvature of the backing path 20 of the vehicle 12.” Here the knob adjusts the curvature of the backing path, this chaning of the curvature is between the vehicle and the endpoint, inherently teaching that the command itself/adjustment of the knob isn’t adjust the position of the vehicle relative to the target endpoint/trailer hitch. The adjustment of the path curvature inherently change the angle of the path at the end of the path.)
	Regarding Claim 19, Ling et al teaches” The method of claim 1, further comprising sending instructions from the data processing hardware to the user interface causing the user interface to display the path as the path is being adjusted.”( [0068] “The first set of locus lines 172 displayed have a direction that may be determined in response to a change in the steering wheel angle and other vehicle data related to wheelbase, radius, and gear ratio. In some instances, the first set of locus lines 172 may include a pair of peripheral lines 176 that illustrate the width of the vehicle 12 in a vehicle side-to-side direction and a central line 178 that defines a centerline of the vehicle in the side-to-side direction. The overlay 170 position of the first set of locus lines 172 depends on the turning radius and the current steering wheel angle of the vehicle 12, so the locus lines 172 will change as the steering wheel angle is changed. As the user and/or the hitch assist system 10 turns the steering wheel 88, each step and direction the steering wheel 88 moves is reflected in the first set of the locus line direction as displayed. Each time the steering angle δ changes, a replacement set of the first set of locus lines 172 is displayed. In this respect, the first set of locus lines 172 display a path 20 of the vehicle 12 so that the user gets a true sense of where the vehicle 12 is headed as they turn the steering wheel 88 and approach their desired destination.” Here is updating of the path overlay in the rear backup image)

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al as applied to claim 1 and 7 above in view of WURC knowledge in the field.
	Regarding Claim 6, Ling et al teaches the use of both speed and steering angle data, but doesn’t explicitly teach the use of a wheel encoder to determine data associated with the wheel. Instead only teaching generalized sensors [0031] “ Referring still to FIGS. 1 and 2, a positioning system 66, which may include a dead reckoning device 68 or, in addition, or as an alternative, a global positioning system (GPS), may determine a coordinate location of the vehicle 12. For example, the dead reckoning device 68 can establish and track the coordinate location of the vehicle 12 within a localized coordinate system based at least on vehicle speed and/or steering angle δ (FIG. 3). The controller 14 may also be operably coupled with various vehicle sensors 70, such as a speed sensor 72 and a yaw rate sensor 74. Additionally, the controller 14 may communicate with one or more gyroscopes 76 and accelerometers 78 to measure the position, orientation, direction, and/or speed of the vehicle 12.” Here teaches detection of vehicle speed and steering angle (thus inherently teaching a “steering angle sensor”)
	However the use of wheel encoders as speed sensors is Well understood routine and conventional in the field of vehicle control systems/navigation. Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to use a wheel encoder as the “speed sensor” called for in Ling et al. One would be motivated to use a wheel encoder as their function/integration is well understood and commonly used; thus a sensor could easily be bought and easily integrated into the system, reducing the overall cost and complexity of a system compared to a alternative/custom made “speed sensor”.
	Regarding Claim 12, claim 12 is a system version of the claim of the method claimed 6. They share the same dependencies to their respective independent claims, and contain the same internal elements in terms of scope of the claim language. As such the grounds of rejection for claim 12 are identical to claim 6.
Claims  13, 15-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al as applied in further in view of Iwakazi et al, US20050021203, “Driving Assist Apparatus and Method for Vehicle”.
	Regarding Claim 13, while Ling et al provides teachings for setting of a back up path to a point of interest and the use of a rear camera and adjustment of the path, and that adjustment 
	Iwakazi teaches a vehicle backing system which does teach this error determination and path adjustment. Iwakazi teaches the following of claim 13 “determining, at the data processing hardware, an estimated vehicle position based on the driver planned path; determining, at the data processing hardware, a current vehicle position;”( Iwakazi [0055]” The present position can also be determined on the basis of a change in the running distance based on output signals of the tire wheel speed sensors 41 and the acceleration sensor 42, and a change in the steering angle based on an output signal of the steering angle sensor 23.”);“ determining, at the data processing hardware, an error based on the estimated 15vehicle position and the current vehicle position;”( Iwakazi [0058] After the steering angle control, it is determined whether the present position has deviated from the target path. If there is a great deviation, it is determined that path correction is needed (step S18)..);“ determining, at the data processing hardware, one or more path adjustment commands causing the vehicle to autonomously maneuver from the current vehicle position to the estimated vehicle position eliminating the error;”(Iwakazi [0059] The deviation from the target path can be determined, for example, by accumulating the deviation of the present position from the target position or the deviation of the actual amount of steer from the target amount of steer with respect to the distance of run. If path correction is needed, the process proceeds to step S6, in which a path is set again);“

	Regarding Claims 15,  Modified Ling teaches “The method of claim 13, wherein the command includes instructions to adjust a ( [0032] “To enable autonomous or semi-autonomous control of the vehicle 12, the controller 14 of the hitch assist system 10 may be further configured to communicate with a variety of vehicle systems. According to some examples, the controller 14 of the hitch assist system 10 may control a power assist steering system 80 of the vehicle 12 to operate the steered road wheels 82 of the vehicle 12 while the vehicle 12 moves toward the trailer 18 along a vehicle backup path 20. The power assist steering system 80 may be an electric power-assisted steering (EPAS) system that includes an electric steering motor 84 for turning the steered road wheels 82 to a steering angle δ based on a steering command generated by the controller 14, whereby the steering angle δ may be sensed by a steering angle sensor 86 of the power assist steering system 80 and provided to the controller 14. As described herein, the steering command may be provided for autonomously steering the vehicle 12 during a backup maneuver and may alternatively be provided manually via a rotational position (e.g., a steering wheel angle) of a steering wheel 88 (FIG. 3) or a steering input device 90, which may be provided to enable a driver to control or otherwise modify the desired curvature of the backing path 20 of vehicle 12. The steering input device 90 may be communicatively coupled to the controller 14 in a wired or wireless manner and provides the controller 14 with information defining the desired curvature of the backing path 20 of the vehicle 12. In response, the controller 14 processes the information and generates corresponding steering commands that are supplied to the power assist steering system 80 of the vehicle 12. In some examples, the steering input device 90 includes a rotatable knob 92 operable between a number of rotated positions that each provides an incremental change to the desired curvature of the backing path 20 of the vehicle 12.” Here the knob adjusts the curvature of the backing path, this changing of the curvature is between the vehicle and the endpoint, inherently teaching that the command itself/adjustment of the knob isn’t adjust the position of the vehicle relative to the target endpoint/trailer hitch. By adjusting the curvature of the path, inherently the length of the path is also being changed)
	Regarding Claims 16, Modified Ling teaches ” The method of claim 13, wherein the command includes instructions to adjust an angle of the path without the vehicle moving relative to the point of interest.”( [0032] “To enable autonomous or semi-autonomous control of the vehicle 12, the controller 14 of the hitch assist system 10 may be further configured to communicate with a variety of vehicle systems. According to some examples, the controller 14 of the hitch assist system 10 may control a power assist steering system 80 of the vehicle 12 to operate the steered road wheels 82 of the vehicle 12 while the vehicle 12 moves toward the trailer 18 along a vehicle backup path 20. The power assist steering system 80 may be an electric power-assisted steering (EPAS) system that includes an electric steering motor 84 for turning the steered road wheels 82 to a steering angle δ based on a steering command generated by the controller 14, whereby the steering angle δ may be sensed by a steering angle sensor 86 of the power assist steering system 80 and provided to the controller 14. As described herein, the steering command may be provided for autonomously steering the vehicle 12 during a backup maneuver and may alternatively be provided manually via a rotational position (e.g., a steering wheel angle) of a steering wheel 88 (FIG. 3) or a steering input device 90, which may be provided to enable a driver to control or otherwise modify the desired curvature of the backing path 20 of vehicle 12. The steering input device 90 may be communicatively coupled to the controller 14 in a wired or wireless manner and provides the controller 14 with information defining the desired curvature of the backing path 20 of the vehicle 12. In response, the controller 14 processes the information and generates corresponding steering commands that are supplied to the power assist steering system 80 of the vehicle 12. In some examples, the steering input device 90 includes a rotatable knob 92 operable between a number of rotated positions that each provides an incremental change to the desired curvature of the backing path 20 of the vehicle 12.” Here the knob adjusts the curvature of the backing path, this changing of the curvature is between the vehicle and the endpoint, inherently teaching that the command itself/adjustment of the knob isn’t adjust the position of the vehicle relative to the target endpoint/trailer hitch);
( [0032] To enable autonomous or semi-autonomous control of the vehicle 12, the controller 14 of the hitch assist system 10 may be further configured to communicate with a variety of vehicle systems. According to some examples, the controller 14 of the hitch assist system 10 may control a power assist steering system 80 of the vehicle 12 to operate the steered road wheels 82 of the vehicle 12 while the vehicle 12 moves toward the trailer 18 along a vehicle backup path 20. The power assist steering system 80 may be an electric power-assisted steering (EPAS) system that includes an electric steering motor 84 for turning the steered road wheels 82 to a steering angle δ based on a steering command generated by the controller 14, whereby the steering angle δ may be sensed by a steering angle sensor 86 of the power assist steering system 80 and provided to the controller 14. As described herein, the steering command may be provided for autonomously steering the vehicle 12 during a backup maneuver and may alternatively be provided manually via a rotational position (e.g., a steering wheel angle) of a steering wheel 88 (FIG. 3) or a steering input device 90, which may be provided to enable a driver to control or otherwise modify the desired curvature of the backing path 20 of vehicle 12. The steering input device 90 may be communicatively coupled to the controller 14 in a wired or wireless manner and provides the controller 14 with information defining the desired curvature of the backing path 20 of the vehicle 12. In response, the controller 14 processes the information and generates corresponding steering commands that are supplied to the power assist steering system 80 of the vehicle 12. In some examples, the steering input device 90 includes a rotatable knob 92 operable between a number of rotated positions that each provides an incremental change to the desired curvature of the backing path 20 of the vehicle 12.” Here the knob adjusts the curvature of the backing path, this chaning of the curvature is between the vehicle and the endpoint, inherently teaching that the command itself/adjustment of the knob isn’t adjust the position of the vehicle relative to the target endpoint/trailer hitch. The adjustment of the path curvature inherently change the angle of the path at the end of the path.);
	Regarding Claim 21, modified Ling teaches “The method of claim 13, further comprising sending instructions from the data processing hardware to the user interface causing the user interface to display the path as the path is being adjusted.”( [0068] “The first set of locus lines 172 displayed have a direction that may be determined in response to a change in the steering wheel angle and other vehicle data related to wheelbase, radius, and gear ratio. In some instances, the first set of locus lines 172 may include a pair of peripheral lines 176 that illustrate the width of the vehicle 12 in a vehicle side-to-side direction and a central line 178 that defines a centerline of the vehicle in the side-to-side direction. The overlay 170 position of the first set of locus lines 172 depends on the turning radius and the current steering wheel angle of the vehicle 12, so the locus lines 172 will change as the steering wheel angle is changed. As the user and/or the hitch assist system 10 turns the steering wheel 88, each step and direction the steering wheel 88 moves is reflected in the first set of the locus line direction as displayed. Each time the steering angle δ changes, a replacement set of the first set of locus lines 172 is displayed. In this respect, the first set of locus lines 172 display a path 20 of the vehicle 12 so that the user gets a true sense of where the vehicle 12 is headed as they turn the steering wheel 88 and approach their desired destination.” Here is updating of the path overlay in the rear backup image)
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modified Ling et al as applied to claim 13 above, and further in view of WURC knowledge.
	Regarding Claim 18, Ling et al doesn’t explicitly mention a wheel encoder, instead only mentioning a “speed sensor” in [0031] “Referring still to FIGS. 1 and 2, a positioning system 66, which may include a dead reckoning device 68 or, in addition, or as an alternative, a global positioning system (GPS), may determine a coordinate location of the vehicle 12. For example, the dead reckoning device 68 can establish and track the coordinate location of the vehicle 12 within a localized coordinate system based at least on vehicle speed and/or steering angle δ (FIG. 3). The controller 14 may also be operably coupled with various vehicle sensors 70, such as a speed sensor 72 and a yaw rate sensor 74. Additionally, the controller 14 may communicate with one or more gyroscopes 76 and accelerometers 78 to measure the position, orientation, direction, and/or speed of the vehicle 12.”
	However the use of wheel encoders as speed sensors is Well understood routine and conventional in the field of vehicle control systems/navigation. Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661